Case 2:20-cv-02346-DDC-JPO Documenti1-1 Filed 07/10/20 Page 1of 15

EXHIBIT A

IN THE DISTRICT COURT OF JOHNSON COUNTY, KANSAS

ROBERTA ANSON., individually

and as Special Administrator of the ESTATE OF
BARBARA BELL

18408 Hickory St.

Gardner, KS 66030

Plaintiff,
Vv.

HCP PRAIRIE VILLAGE KS OPCO LLC
D/B/A BRIGHTON GARDENS OF PRAIRIE
VILLAGE,

SERVE:

CT Corporation System
112 SW 7" Street Suite 3C
Topeka, KS 66603

and

SUNRISE SENIOR LIVING MANAGEMENT,
INC.,

SERVE:

The Corporation Company, Inc.
112 SW 7" Street Suite 3C
Topeka, KS 66603

and
LISA BARNES,
SERVE:

12134 W. 82"! Terrace
Lenexa, KS 66215

and
HEALTHPEAK PROPERTIES, INC.

SERVE:

CT Corporation System

155 Federal Street, Suite 700
{181393.DOC }

newer Neem Nem “inner? Smee? Same Newer” Seen” Seem” Seer” Sear” Swe? See? Snes” Saar” Sammie Seaweuet” Seamee Smee Seame” Smee Saree” See! Some eae Nae Neer? Sonar! Nene? Seem Seem? Neue Senne Same Sere? Nene Nome Nae Nene Nee Nee Nee Nee”

20CV02391
Divil

Case No.

JURY TRIAL REQUESTED

Clerk of the District Court, Johnson County Kansas
06/08/20 02:16pm ST
Case 2:20-cv-02346-DDC-JPO Document1-1 Filed 07/10/20 Page 2 of 15

Boston, MA 02110
and

HCP S-H OPCO TRS LLC,

SERVE:

CT Corporation System

155 Federal Street, Suite 700
Boston, MA 02110

and
HCP SENIOR HOUSING PROPERTIES, LLC,

SERVE:

CT Corporation System

155 Federal Street, Suite 700
Boston, MA 02110

and

SOLOMON HOLDINGS I
THE TRIANGLE, LLC

SERVE:

Jeanette Yosanovich
48 Old Roswell St.
Alpharetta, GA 30004

Cogency Global Inc.
2101 SW 21* Street
Topeka, KS 66604
and

HCP MA 4 KANSAS CITY, KS LLC

SERVE:

CT Corporation System
112 SW 7® Street, Suite 3C
Topeka, KS 66603

Defendants.

Newme 7 Nrmmee” Smtr Seam” Sameer Nene me Se Nie Ne me Ne oe ee ne ee Nee nee ree eee Stee Nee Sten” Nene? Seem Sie Soe Nu ee ee ee Nn ee ee eee ee ee Sone Nene Nine Sane Saree”

Clerk of the District Court, Johnson County Kansas
06/08/20 02:16pm ST
Case 2:20-cv-02346-DDC-JPO Documenti1-1 Filed 07/10/20 Page 3 of 15

PETITION FOR DAMAGES

COMES NOW Roberta Anson, individually and as Special Administrator of the Estate of
Barbara Bell, by and through counsel, and for the causes of action against Defendants, states as
follows:

PLAINTIFF

1. Barbara Bell died on May 20, 2020, at the age of 89. At the time of her death,
Barbara Bell was a resident at Brighton Gardens of Prairie Village, 7105 Mission Road, Prairie
Village, Kansas.

2. While a resident at Brighton Gardens, Barbara Bell was exposed to COVID-19,
which caused her death.

3. Plaintiff Roberta Anson is a surviving adult daughter of Barbara Bell

4. Keith Bell is a surviving adult son of Barbara Bell. Although Keith Bell is not a
named Plaintiff in this action, he has been notified of this cause of action pursuant to law.

5. Andrew Bell is a surviving adult grandson of Barbara Bell and heir at law.
Although Andrew Bell is not a named Plaintiff in this action, he has been notified of this cause of
action pursuant to law.

6. There are no other persons entitled to bring an action under Chapter 60, Sections
1901-1905 of the Statutes of the State of Kansas.

7. Roberta Anson has been appointed Special Administrator for the Estate of Barbara

Bell, case number 20PR00474 filed in the District Court of Johnson County, Kansas.

Clerk of the District Court, Johnson County Kansas
06/08/20 02:16pm ST
Case 2:20-cv-02346-DDC-JPO Documenti1-1 Filed 07/10/20 Page 4 of 15

DEFENDANTS
HCP Prairie Village KS OPCO LLC d/b/a Brighton Gardens of Prairie Village

8. Defendant HCP Prairie Village KS OPCO LLC d/b/a Brighton Gardens of Prairie
Village (“Brighton Gardens”) was at all times material hereto a foreign for-profit corporation with
its principal place of business located at 1920 Main Street Suite 1200, Irvine, California 92614,
which owned and/or operated an assisted living facility known as Brighton Gardens, located at
7105 Mission Road, Prairie Village, Kansas and is the holder of a State License issued by the State
of Kansas to so operate the facility pursuant to K.S.A. Chapter 39.

9. Brighton Gardens is an assisted living facility designed to provide a safe
environment for residents.

Sunrise Senior Living Management, Inc.

10. Defendant Sunrise Senior Living Management, Inc. (“Sunrise”) was at all times
material hereto a foreign limited liability company with its principal place of business located at
7902 Westpark Dr., McLean, Virginia 22102, which operated comprehensive home care services
at a facility known as Brighton Gardens, located at 7105 Mission Road, Prairie Village, Kansas
and is the holder of a State License issued by the State of Kansas to so operate the facility pursuant
to K.S.A. Chapter 39.

11. Sunrise was legally responsible for the comprehensive home care services owed to
Barbara Bell during her residency at Brighton Gardens.

Lisa Barnes
12. Defendant Lisa Barnes is a Kansas resident and has been Executive Director of

Brighton Gardens since 2018, and was at all times relevant hereto a manager, and/or agent for one

Clerk of the District Court, Johnson County Kansas
06/08/20 02:16pm ST
Case 2:20-cv-02346-DDC-JPO Documenti1-1 Filed 07/10/20 Page 5 of 15

or more of the above corporate entities and involved with the operation, management and/or
control of a facility known as Brighton Gardens, located at 7105 Mission Road, Prairie Village,
Kansas, which is licensed by the State of Kansas as an assisted living facility.

Healthpeak Properties, Inc.

13. Defendant Healthpeak Properties, Inc. (“Healthpeak”) was at all times material
hereto a foreign corporation with its principal place of business located at 1920 Main Street, Suite
1200 c/o HCP, Inc., Irvine, California 92614 and is identified in public records as owning and/or
operating comprehensive home care services at a facility known as Brighton Gardens, located at
7105 Mission Road, Prairie Village, Kansas.

HCP S-H OPCO TRS LLC
14. Defendant HCP S-H OPCO TRS LLC (“OPCO”) was at all times material hereto a
foreign corporation with its principal place of business located at 1920 Main Street, Suite 1200 c/o
HCP, Inc., Irvine, California 92614, and is identified in public records as owning and/or operating
comprehensive home care services at a facility known as Brighton Gardens, located at 7105
Mission Road, Prairie Village, Kansas.
HCP Senior Housing Properties LLC

13. Defendant HCP Senior Housing Properties LLC (“HCP Senior Housing
Properties”) was at all times material hereto a foreign corporation with its principal place of
business located at 1920 Main Street, Suite 1200 c/o HCP, Inc., Irvine, California 92614, and is
identified in public records as owning and/or operating comprehensive home care services at a

facility known as Brighton Gardens, located at 7105 Mission Road, Prairie Village, Kansas.

Clerk of the District Court, Johnson County Kansas
06/08/20 02:16pm ST
Case 2:20-cv-02346-DDC-JPO Document1-1 Filed 07/10/20 Page 6 of 15

Solomon Holdings I The Triangle, LLC
14. | Defendant Solomon Holdings I The Triangle, LLC (“Solomon Holdings”) was at
all times material hereto a foreign corporation with its principal place of business located at 48
Roswell Street, Alpharetta Georgia 30004, and is identified in public documents as the business
owner of Brighton Gardens of Prairie Village, located at 7105 Mission Road, Prairie Village,
Kansas.
HCP MA 4 Kansas City, KS, LLC
Defendant HCP MA 4 Kansas City, KS, LLC (“HCP MA 4”) was at all times material
hereto a foreign corporation with its principal place of business located at 3760 Kilroy Airport
Way, Suite 300, Long Beach, California 90806, and is identified in public records as owning and/or
operating the premises of a facility known as Brighton Gardens, located at 7105 Mission Road,
Prairie Village, Kansas.
DEFENDANTS’ JOINT ENTERPRISE
14. Defendants Brighton Gardens, Sunrise, Lisa Barnes, Healthpeak, OPCO, and HCP
Senior Housing Properties, Solomon Holdings, and HCP MA 4 are engaged in a joint enterprise
in that:
a. Defendants had an agreement, express and/or implied, among the members of the
group to operate Brighton Gardens, which is a Kansas assisted living facility;
b. Defendants had a common purpose to operate Brighton Gardens, which is a Kansas
assisted living facility;
c. Defendants had a community of pecuniary interest in the operation of Brighton

Gardens, which is a Kansas assisted living facility; and

Clerk of the District Court, Johnson County Kansas
06/08/20 02:16pm ST
Case 2:20-cv-02346-DDC-JPO Documenti1-1 Filed 07/10/20 Page 7 of 15

d. Defendants had an equal right in the direction of the operation of Brighton Gardens,
which is a Kansas assisted living facility, which gave the Defendants an equal right
of control.

15. There has been a close relationship between the Defendants at all times relevant to
the matters set forth in this Petition.

JURISDICTION AND VENUE

16. All tortious acts set forth in this Petition occurred in Johnson County, Kansas, such

that venue and jurisdiction are proper in this Court pursuant to K.S.A. § 60-603.
AGENCY

17. At all times relevant, Defendants were acting by and through their nurses,
administrators, agents, servants, and employees in providing care to Barbara Bell.

18. At all times relevant, the doctors, nurses, administrators, agents, servants, and
employees of Defendants that provided care to Barbara Bell were acting within the course and
scope of their employment with Defendants.

19. Atall times material hereto, Defendants individually and collectively owed duties,
some of which were non-delegable, to the residents of Brighton Gardens including to Barbara Bell,
such duties being conferred by statue, existing at common law, and/or being voluntarily assumed
by each Defendant.

20. Defendants’ agents, servants, and employees had a duty to possess and use that
degree of skill and learning ordinarily used in the same or similar circumstances by members of
their profession in the care and treatment of Barbara Bell

21.  Thenegligent acts and omissions described herein were committed by Defendants’

Clerk of the District Court, Johnson County Kansas
06/08/20 02:16pm ST
Case 2:20-cv-02346-DDC-JPO Documenti1-1 Filed 07/10/20 Page 8 of 15

employees, staff, agents and/or servants while acting within the scope and course of their
employment for Defendants.
COUNT I- WRONGFUL DEATH

COMES NOW Plaintiff Roberta Anson, and for her claim for wrongful death, states as
follows:

22. Plaintiff incorporates by reference all prior paragraphs of this Petition, as though
fully set forth herein.

23. Inor about 2018, Barbara Bell was admitted to Brighton Gardens, an assisted living
facility, as a paying resident for the purpose of receiving protective care and oversight and all other
necessary care for her existence because he was incapable of caring for herself.

24.  Asaresident of Defendants’ facility, Barbara Bell was entitled to receive adequate
and appropriate medical treatment, nursing care, staff care, supervision, and assistance.

25. Defendants owed a duty of care to Barbara Bell.

26. During her residency at Brighton Gardens, Barbara Bell contracted COVID-19 as
a direct result of exposure in the Brighton Gardens facility.

27. On or before March 13, 2020, Brighton Gardens knew or should have known the
vital importance of ensuring COVID-19 did not enter or spread in its facility. This included
monitoring both residents and staff for fever, cough, and other symptoms of COVID-19, adhering
to social distancing guidelines, maintaining infection control procedures, and maintaining other
sanitary procedures to prevent the spread of COVID-19 through items residents come in contact
with.

28. In early to mid-April, 2020, Brighton Gardens confirmed its first positive cases of

Clerk of the District Court, Johnson County Kansas
06/08/20 02:16pm ST
Case 2:20-cv-02346-DDC-JPO Document1-1 Filed 07/10/20 Page 9 of 15

COVID-19 at its facility.

29. | Onor about April 24, 2020, thirteen (13) residents and seven (7) staff members had
tested positive for COVID-19.

30. Atal times relevant, Barbara Bell was quarantined in her room due to the COVID-
19 outbreak.

31. Barbara Bell relied upon Defendants to provide for her health, safety, protection,
and oversight.

32. Defendants, and the agents, servants, and employees of Defendants had a duty to
possess and use that degree of skill and learning ordinarily used in the same or similar
circumstances by members of their profession in providing timely medical intervention, nursing
intervention, observations, and assessments to Gordon Grohman.

33. Defendants failed to be transparent with Barbara Bell’s family at a time when the
family could have removed Barbara Bell from the facility before she was exposed to COVID-19.

34. Barbara Bell was cut off from her, family due to the quarantine and therefore was
one hundred percent reliant on staff to assess her.

35. | Onor about May 1, 2020, Barbara Bell was diagnosed COVID-19 positive.

36. Brighton Gardens failed to intervene to obtain medical attention for Barbara Bell.
Barbara Bell’s family had to insist their mother’s vitals be taken and that she be transported to the
hospital on May 2, 2020.

37. On May 20, 2020, Barbara Bell died from COVID-19.

38. Defendants negligently failed to follow proper infection control protocols and

prevent an outbreak of COVID-19.

Clerk of the District Court, Johnson County Kansas
06/08/20 02:16pm ST
Case 2:20-cv-02346-DDC-JPO Documenti1-1 Filed 07/10/20 Page 10 of 15

39. Defendants failed to ensure its workers were not working with symptoms consistent
with COVID-19.

40. Defendants failed to train, instruct, and/or monitor staff use of proper personal
protective equipment to prevent spread of COVID-19.

41. Defendants failed to effectively separate those with symptoms of COVID-19 from
the remaining population of the facility.

42. Defendants failed to adhere to social distancing guidelines put in place in March
2020 to keep its residents safe from being exposed to COVID-19.

43. Defendants otherwise failed to sufficiently control or manage the presence of
COVID-19 in the facility.

44. Defendants failed to timely implement a plan of improvement to address the
COVID-19 outbreak at the facility.

45. By June 8, 2020, there were 96 COVID-19 positive cases and 20 deaths reported at
Brighton Gardens.

46. During the course of their care and treatment of Barbara Bell, Defendants’ agents,
servants, and employees breached their duty and were guilty of the following acts of negligence
and carelessness by failing to measure up to the requisite standard of due care, skill, and practice
ordinarily exercised by members of their profession under the same or similar circumstances, to-
wit:

a. failing to follow proper guidelines in place for the prevention of COVID-19
outbreaks in long term care facilities;

b. failing to ensure its staff was not allowed to work at Brighton Gardens when

10 Clerk of the District Court, Johnson County Kansas

06/08/20 02:16pm ST
Case 2:20-cv-02346-DDC-JPO Documenti1-1 Filed 07/10/20 Page 11 of 15

they exhibited signs and symptoms consisted with COVID-19;

c. failing to be transparent with Barbara Bell’s family about the COVID-19
situation at the facility so they could remove her from the facility before she
became infected;

d. failing to instruct, train, and/or monitor staff regarding the appropriate use of
personal protective equipment and infection control protocols;

e. failing to properly respond to the presence of COVID-19 in the defendant
facility to prevent spread;

f. failing to timely request additional staff, resources, and other assistance from
the public health entities available to respond to COVID-19;

g. failing to separate residents with signs and symptoms of COVID-19 from the
remaining resident population;

h. failing to prevent staff members from coming into contact with both COVID-
19 positive and negative residents such that staff members spread the virus from
person to person;

1. failing to adhere to social distancing guidelines put in place in March 2020 to
keep its residents safe from being exposed to COVID-19;

j. failing to timely, consistently, and properly assess, re-assess and document
Barbara Bell’s physical condition;

k. failing to properly supervise and train Defendants’ agents and/or servants who
were responsible for the care, treatment, and oversight of Barbara Bell;

1. failing to carry out and follow standing orders, instructions, and protocol

il Clerk of the District Court, Johnson County Kansas

06/08/20 02:16pm ST
Case 2:20-cv-02346-DDC-JPO Documenti1-1 Filed 07/10/20 Page 12 of 15

regarding the prevention of COVID-19;
m. failing to provide adequate training to staff regarding prevention of COVID-19;
n. failing to implement appropriate interventions and thereby allowing Barbara

Bell to be exposed to COVID-19 in the defendant facility;

0. failing to document changes in Barbara Bell’s condition;

p. failing to adequately assess Barbara Bell’s risk for falling;

q- failing to implement effective interventions to keep Barbara Bell from falling;

r. failing to adequately, accurately and timely monitor Barbara Bell’s changes in
condition;

S. failing to timely respond to Barbara Bell’s change in condition;

ot

failing to timely advise Barbara Bell’s family and doctor of her change in
condition; and
u. failing to use that degree of care, skill, and diligence used by assisted living
facilities in the same or similar communities and circumstances;

47. K.S.A.§ 39-932 grants the licensing agency of said state the power to adopt, amend,
promulgate and enforce rules, regulations and standards with respect to adult care homes operating
and licensed in the State of Kansas, in order to promote safe, proper and adequate treatment and the
care of residents in said adult care homes.

48.  K.S.A. § 39-937 states that all pertinent laws of this state and lawfully adopted
ordinances and rules and regulations shall be strictly complied with in the operation of any adult care

home in this state and Defendants did not comply with the same.

12 Clerk of the District Court, Johnson County Kansas

06/08/20 02:16pm ST
Case 2:20-cv-02346-DDC-JPO Documenti1-1 Filed 07/10/20 Page 13 of 15

49. Barbara Bell was a member of the class of persons intended to be protected by the
enactment of the aforementioned state and federal regulations.

50. Plaintiff Roberta Anson is a member of the class of individuals authorized to pursue
the wrongful death claim involving Barbara Bell, as stated herein, and pursuant to Chapter 60,
Sections 1901, 1902, 1903, 1904, and 1905 of the Statutes of the State of Kansas.

51. As a direct and proximate result of the Defendants’ negligence as stated above,
Barbara Bell suffered severe pain, anxiety, mental distress, and ultimately death. Said injuries caused
Barbara Bell to incur medical bills. Additionally, Barbara Bell was required to undergo treatment
for her condition, and expenses for her medical care, funeral, and final disposition have been incurred.

52. Asa further, direct and proximate cause of the negligence of Defendants, Plaintiff has
sustained losses because of Barbara Bell’s death in the nature of loss of services, companionship,
comfort, instruction, guidance, counsel, training and support.

WHEREFORE, Plaintiff Roberta Anson prays for judgment against Defendants for a sum
in excess of $75,000.00, and for any and all other damages as may be appropriate or to which they
may be entitled by law.

COUNT II - LOST CHANCE OF SURVIVAL

COMES NOW Plaintiff Estate of Barbara Bell, by and through its Special Administrator,
Roberta Anson, and for its claim against Defendants, states and alleges as follows:

53. Plaintiff incorporates by reference each and every allegation set forth in all prior -
paragraphs as though fully set forth herein.

54. Roberta Anson brings this Count as the Special Administrator for the Estate of

Barbara Bell, case number 20PR00474 filed in the District Court of Johnson County, Kansas.

Clerk of the District Court, Johnson County Kansas
06/08/20 02:16pm ST
Case 2:20-cv-02346-DDC-JPO Documenti1-1 Filed 07/10/20 Page 14 of 15

55. Defendants’ negligence in failing to properly care for Barbara Bell directly and
proximately caused, or directly and proximately contributed to cause, the decedent to lose her
material chance of survival.

56. Asa direct and proximate result of the carelessness and negligence of Defendants
as aforesaid, Barbara Bell suffered the following injuries:

a. Barbara Beil’s ability to survive and significant material chance of survival
were taken away by Defendants’ negligence;

b. Barbara Bell suffered the loss of her chance of survival and with it the loss
of her future enjoyment of life; and

c. Barbara Bell was required to undergo treatment for her injuries and incurred
expenses for her medical care.

WHEREFORE, by reason of the premises contained herein, Plaintiff prays for judgment
against Defendants, for such sums as are fair and reasonable together with the costs herein incurred
and expended and for such other relief the court deems just and proper.

COUNT WI - NEGLIGENCE

COMES NOW Plaintiff Estate of Barbara Bell, by and through its Special Administrator,
Roberta Anson, and for its claim against Defendants, states as follows:

57. Plaintiff incorporates by reference each and every allegation set forth in all prior
paragraphs as though fully set forth herein.

58. Roberta Anson brings this Count as the Special Administrator for the Estate of

Barbara Bell, case number 20PR00474 filed in the District Court of Johnson County, Kansas.

14 Clerk of the District Court, Johnson County Kansas

06/08/20 02:16pm ST
Case 2:20-cv-02346-DDC-JPO Documenti1-1 Filed 07/10/20 Page 15 of 15

59. As a direct and proximate result of the Defendants’ negligence as stated above,
Barbara Bell was allowed to be exposed to and contract COVID-19, causing him to experience pain,
suffering, and ultimately death. Barbara Bell was required to undergo treatment for her conditions
and incurred expenses for her medical care.

WHEREFORE, Plaintiff Estate of Barbara Bell, by and through its Special Administrator,
Roberta Anson, prays for judgment against Defendants for such sums as a jury determines to be
fair and reasonable together with the costs herein incurred and expended, and for such other relief
as the Court deems just and proper.

DEMAND FOR JURY TRIAL

Plaintiff hereby demands a jury trial on all issues of fact to the full extent of their rights
under the Constitution and all applicable law.

DOLLAR BURNS & BECKER, L.C.
/sfRachel D. Stahle

Rachel D. Stahle #24433
Jill A. Kanatzar #22315
Tim Dollar, Pro Hac Vice

1100 Main Street, Suite 2600

Kansas City, Missouri 64105

(816) 876-2600

(816) 221-8763 (Fax)
ATTORNEYS FOR PLAINTIFF

Clerk of the District Court, Johnson County Kansas
06/08/20 02:16pm ST
